Title: To Thomas Jefferson from James Monroe, [27 October 1797]
From: Monroe, James
To: Jefferson, Thomas


                    
                        Friday—[27 Oct. 1797]
                    
                    Jas. Monroe’s best respects to Mr. Jefferson. He has lately been in Orange at Mr. Madisons, from whom he encloses him a letter. At Mr. Ms. he met Mr. Dawson lately from Richmond and who bade him inform Mr. Jefferson that if he takes the stage for Phila. from Fredbg. it will be necessary for him to be in the latter place on tuesday next to arrive in time for the commenc’ment of Congress, as it goes only three times a  week: or indeed perhaps only twice—he adds the circumstance to view that it may be attended to more correctly than J.M. can inform. Mr. Dawson says that Mr. H. is given up wher’ever he has been, as an immoral man; and that the ease with which he acknowledges himself an adulterer inspires doubts that he was guilty of the other charge also. J.M. would ride up but that he has been much indisposed since his return. He will be glad to know when Mr. Jefferson sits out.  He was informed by Mr. Madison that a certain paper which himself and W. Nicholas left with him, was for the purpose of its being modified so as by omitting the prayer for impeachment, to avoid the objection which that trait in it exposed it to. J.M. supposed it was only to disguise the author, which could not be done without writing another, and which ought not to be done. Upon this principle J.M. after examining it to find such parts as might be altered upon the principle on which he supposed it was left with him, returned it unaltered to W.N. But as now advised he readily undertakes the modification, and if in possession of Mr. Jefferson will thank him for it—of which he will be pleased inform him as he shall write W.N. for it this evening in case it is not.
                    Will Mr. Jefferson with Mr. Randolph and Mr. Eppes with their Ladies come someday before his departure and dine with J.M. and family; and will sunday suit their convenience? Or what day will be more suitable?
                